Appeal by the *588defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Jones, J.), imposed June 29, 1993, upon his conviction of criminal possession of a controlled substance in the second degree, upon his plea of guilty, the sentence being five years to life imprisonment.
Ordered that the sentence is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal his sentence (see, People v Seaberg, 74 NY2d 1). In any event, even if we were to reach this issue in the interest of justice, we would hold that the sentence was neither harsh nor excessive (see, People v Phelps, 140 AD2d 637; People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Ritter, Altman and Friedmann, JJ., concur.